Citation Nr: 0532503	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a rash on the 
hands.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for venereal disease.

3. Whether new and material evidence has been submitted which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1969 to June 1971.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO) which denied the veteran's claims of entitlement to 
service connection for a rash on the hands, venereal disease 
and bilateral pes planus.   

In his February 2003 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge (VLJ).  A 
videoconference hearing was scheduled to be conducted before 
the undersigned VLJ on November 28, 2005.  As will be 
discussed below, the veteran canceled his request for a 
videoconference hearing and instead has requested a travel 
board hearing

The appeal is REMANDED to the RO.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

In an August 2005 decision, the RO denied the veteran's 
claims of entitlement to service connection for degenerative 
arthritis of the left foot, right knee and lumbar spine, as 
well as entitlement to an increased disability rating for a 
service-connected left knee disability.  To the Board's 
knowledge, the veteran has not disagreed with any of those 
decisions.  Accordingly, those issues are not in appellate 
status and will be discussed no further herein.




REMAND

On November 8, 2005, the veteran, through his accredited 
representative, requested that his scheduled videoconference 
hearing be canceled and that he instead be scheduled for a 
travel board hearing.

By regulation, a claimant has a right to decline to 
participate in a videoconference hearing in favor of a travel 
board hearing.  See 38 C.F.R. § 20.700(e) (2005).  

This matter is therefore REMANDED to the RO for the following 
action:
 
The veteran should be scheduled for a travel board 
hearing 
per his request.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

